Exhibit 10.1
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     
 
DISTRIBUTION AND SUPPLY AGREEMENT
by and between
Santarus, Inc.
and
Prasco, LLC
dated April 26, 2010
 

 



--------------------------------------------------------------------------------



 



DISTRIBUTION AND SUPPLY AGREEMENT
     This Distribution and Supply Agreement (this “Agreement”) is made as of
April 26, 2010 (the “Effective Date”), by and among Santarus, Inc., a Delaware
corporation (hereinafter referred to as “Manufacturer”), and Prasco, LLC, an
Ohio limited liability company (hereinafter referred to as “Distributor”).
Recitals
     WHEREAS, Manufacturer will supply, and Distributor will purchase,
distribute and sell, the Products (as defined herein) in the Territory in
accordance with the terms hereof.
     NOW THEREFORE, in consideration of the mutual covenants and consideration
set forth herein, the Parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
As used in this Agreement, the following defined terms shall have the meanings
set out in this Article 1.
     1.1 “Act” means the United States Federal Food, Drug, and Cosmetic Act, as
amended.
     1.2 “Adverse Drug Experience” means any of the following: an “adverse drug
experience,” a “life-threatening adverse drug experience,” a “serious adverse
drug experience,” or an “unexpected adverse drug experience,” as those terms are
defined at 21 C.F.R. § 314.80.
     1.3 “Affiliate” of a Party means any entity that directly or indirectly
controls, is controlled by, or is under common control with, such Party. An
entity shall be regarded as in control of another entity if it owns or controls
at least fifty percent (50%) of the equity securities of the subject entity
entitled to vote in the election of directors (or, in the case of an entity that
is not a corporation, for the election of the corresponding managing authority),
except that the term “Affiliate” shall not include subsidiaries or other
entities in which a Party or its Affiliates owns a majority of the ordinary
voting power necessary to elect a majority of the board of directors or other
governing board, but is restricted from electing such majority by contract or
otherwise, until such time as such restrictions are no longer in effect.
     1.4 [***]
     1.5 “Audited Party” has the meaning given in Section 5.9(d) hereof.
     1.6 “Auditing Party” has the meaning given in Section 5.9(d) hereof.
     1.7 [***]
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

1



--------------------------------------------------------------------------------



 



     1.8 [***]
     1.9 “Bankruptcy Event” means, with respect to a Person, that such Person
becomes insolvent, or voluntary or involuntary proceedings by or against such
Person are instituted in bankruptcy or under any insolvency law, or a receiver
or custodian is appointed for such Person, or proceedings are instituted by or
against such Person for corporate reorganization or the dissolution of such
Person, which proceedings, if involuntary, shall not have been dismissed within
sixty (60) days after the date of filing, or such Person makes an assignment for
the benefit of its creditors, or substantially all of the assets of such Person
are seized or attached and not released within sixty (60) days thereafter.
     1.10 “Branded Products” means (a) the brand drug Zegerid®
(omeprazole/sodium bicarbonate) Capsules 20mg/1100mg and 40mg/1100mg,
manufactured and distributed in accordance with NDA No. 21-849 and marketed
under the Trademark; and (b) the brand drug Zegerid® (omeprazole/sodium
bicarbonate) Powder for Oral Suspension 20mg/1680mg and 40mg/1680mg,
manufactured and distributed in accordance with NDA No. 21-636 and marketed
under the Trademark.
     1.11 “Change in Control” means (i) the liquidation or dissolution of a
Party or the sale or other transfer by a Party (excluding transfers to
subsidiaries) of all or substantially all of its assets; or (ii) the occurrence
of a tender offer, stock purchase, other stock acquisition, merger,
consolidation, recapitalization, reverse split, sale or transfer of assets or
other transaction, as a result of which any person, entity or group (a) becomes
the beneficial owner, directly or indirectly, of securities of a Party
representing more than 50% of the ordinary shares of such Party or representing
more than 50% of the combined voting power with respect to the election of
directors (or members of any other governing body) of such Party’s then
outstanding securities, or (b) obtains the ability to appoint a majority of the
Board of Directors (or other governing body) of a Party, or obtains the ability
to direct the operations or management of a Party or any successor to the
business of a Party; provided, however, that for purposes of this definition,
the term “Party”, in the case of Distributor, shall be deemed to mean both
Distributor and Scion Companies, LLC, the corporate parent of Distributor.
     1.12 “Commencement Date” has the meaning given in Section 2.1.
     1.13 “Commercially Reasonable Efforts” means, with respect to the efforts
to be expended by any Party with respect to any objective, those reasonable,
diligent, good faith efforts to accomplish such objective as such Party would
normally use to accomplish a similar objective under similar circumstances.
“Commercially Reasonable Efforts” with respect to a product shall mean those
efforts and resources normally used by such Party with respect to a product
owned or controlled by such Party, or to which such Party has similar rights,
which product is of similar market potential and is at a similar stage in its
life as is the Product, taking into account issues of safety, efficacy, product
profile, the competitiveness of the marketplace, the proprietary position of the
Product, the regulatory structure involved, profitability of the Product and
other relevant commercial factors.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



     1.14 “Competitive Product” means a drug product, other than the Products,
that contains omeprazole and is marketed as a generic product AB rated to and
substitutable for any of the Branded Products.
     1.15 “Confidential Information” means all proprietary materials, data or
other information (whether or not patentable) regarding a Party’s know how,
products, business information or objectives, that is designated as confidential
in writing by the disclosing Party, whether by letter or by the use of an
appropriate stamp or legend, prior to or at the time any such material, data or
other information is disclosed by the disclosing Party to the other Party.
Notwithstanding the foregoing, materials, data or other information that are
disclosed by a Party in writing without an appropriate letter, stamp or legend,
or that are orally, electronically or visually disclosed by a Party, shall
constitute Confidential Information of such Party if (a) such Party, within
thirty (30) days after such disclosure, delivers to the receiving Party a
written document or documents describing the materials, data or other
information, indicating that such materials, data or other information
constitute Confidential Information, and referencing the place and date of such
oral, visual, electronic or written disclosure and the names of the persons to
whom such disclosure was made, or (b) such materials, data or other information
are of the type that is customarily considered to be confidential information by
persons engaged in activities that are substantially similar to the activities
being engaged in by the Parties.
     1.16 “Distributor Discretionary Change” has the meaning given in
Section 4.2(b) hereof.
     1.17 “Event of Default” has the meaning given in Section 10.4 hereof.
     1.18 “FDA” means the United States Food and Drug Administration.
     1.19 “First Commercial Sale” means the date of the first sale of a Product
in the Territory by Distributor pursuant to the terms of this Agreement.
     1.20 “Force Majeure Event” has the meaning given in Section 10.7 hereof.
     1.21 “Initial Term” has the meaning given in Section 10.1 hereof.
     1.22 “Invoice Supply Price” has the meaning given in Section 3.2 hereof.
     1.23 [***]
     1.24 “Manufacturer Discretionary Change” has the meaning given in
Section 4.2(a) hereof.
     1.25 “NDA” means a New Drug Application pursuant to Section 505 of the Act
(21 U.S.C. Section 355), or the applicable regulations (21 CFR Part 314),
including any supplements, amendments or modifications submitted to or required
by the FDA or any successor application or procedure for approval to market a
pharmaceutical product.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



     1.26 “NDC#” means a unique 3-segment number that identifies the
labeler/vendor, the product and the trade package size.
     1.27 [***]
     1.28 “Net Sales” means the gross amount billed or invoiced to independent
Third Party customers (including taxes) for sales of Products on an SKU basis,
less deductions for (a) [***], (b) [***], and (c) taxes charged to the customer
and itemized on the invoice and directly related to the sale of Products, all
determined in accordance with United States generally accepted accounting
principles consistently applied. Products shall be considered sold as of the
date title passes to the customer (upon delivery).
     1.29 “Party” means Manufacturer or Distributor, as the case may be, and
“Parties” means Manufacturer and Distributor.
     1.30 “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization or other entity.
     1.31 “Product Listing” means filing with the FDA a list of drugs in
commercial distribution as required by law.
     1.32 “Products” means (a) omeprazole/sodium bicarbonate capsules
20mg/1100mg and 40mg/1100mg; and (b) omeprazole/sodium bicarbonate powder for
oral suspension 20mg/1680mg and 40mg/1680mg, each in finished final packaged
form that are manufactured by or on behalf of Manufacturer for sale to and
subsequent resale by Distributor in the Territory. In addition to the foregoing,
the term Products shall also include any other dosage formulation of omeprazole
that Manufacturer has elected to include in this Agreement pursuant to
Section 2.2.
     1.33 “Regulatory Agency” means the FDA and the regulatory agency or
notified body in a country that performs the same or equivalent function as the
FDA in the United States. Any reference to a rule or requirement of the FDA
herein shall refer, if the circumstances make it applicable, to the equivalent
rule or requirement of any other Regulatory Agency.
     1.34 “Remaining Supply Price” has the meaning given in Section 3.4 hereof.
     1.35 “Renewal Term” has the meaning given in Section 10.1 hereof.
     1.36 “Required Manufacturing Change” has the meaning given in Section 4.1
hereof.
     1.37 “Rolling Forecast” has the meaning given in Section 5.5(a) hereof.
     1.38 “SKU” means each of the following unit configurations of the Products:
(a) omeprazole/sodium bicarbonate capsules 20mg/1100mg (30-count bottle);
(b) omeprazole/sodium bicarbonate capsules 40mg/1100mg (30-count bottle);
(c) omeprazole/sodium bicarbonate powder for oral suspension 20mg/1680mg (carton
of 30 single
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



dose packets); and (d) omeprazole/sodium bicarbonate powder for oral suspension
40mg/1680mg (carton of 30 single dose packets).
     1.39 “Specifications” means the specifications for each Product contained
in the NDA for the Branded Products.
     1.40 “Supply Price” has the meaning given in Section 3.1 hereof.
     1.41 “Term” has the meaning given in Section 10.1 hereof.
     1.42 “Territory” means the United States of America and its territories and
possessions.
     1.43 “Third Party(ies)” means any Person other than the Parties or their
respective Affiliates.
     1.44 “Third Party Vendors” has the meaning given in Section 2.10.
     1.45 “Trademark” means Zegerid®.
ARTICLE 2
DISTRIBUTION RIGHTS AND OBLIGATIONS
     2.1 Commencement Date; First Commercial Sale.
          (a) The Parties acknowledge that Manufacturer has multiple SKUs of the
Products and may elect to launch individual SKUs of the Products at different
times.
          (b) Manufacturer shall have the sole right and discretion to determine
if and when to launch each individual SKU of the Products. If Manufacturer
decides to launch an SKU of the Products, Manufacturer shall provide Distributor
with written notice specifying a date for Distributor to commence distributing
and marketing such SKU. A notice delivered by Manufacturer under this
Section 2.1(b) for an SKU of the Products is referred to herein as a
“Commencement Notice” with respect to such SKU of the Products, and the date
specified in a Commencement Notice is referred to herein as the “Commencement
Date” with respect to such SKU of the Products.
          (c) Effective as of the Commencement Date with respect to each SKU of
the Products, Manufacturer grants to Distributor a nonsublicensable,
nontransferable license under the NDA for the applicable Branded Product to
distribute and sell such SKU of the Products in the Territory as a generic
product AB rated to and substitutable for the applicable Branded Product. Upon
delivery of the Commencement Notice for an SKU of the Products, Manufacturer
shall supply such SKU of the Products to Distributor [***], and Distributor
shall distribute and market such SKU of the Products in the Territory as a
generic product
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



commencing as of the Commencement Date, in each case in accordance with this
Agreement. Until the Commencement Date with respect to an SKU of the Products,
Distributor shall have no right to distribute, advertise, promote or sell such
SKU of the Products, [***]. [***].
          (d) Distributor shall use Commercially Reasonable Efforts to launch
each SKU of the Products on the applicable Commencement Date; provided, however,
and subject to Section 10.7, such launch shall occur not later than [***].
[***], Distributor shall send written notice to Manufacturer specifying the date
of the First Commercial Sale of such SKU of the Products. In addition,
Distributor shall confirm the date of First Commercial Sale via email (to an
email address designated by Manufacturer) within [***].
     2.2 Additional Product. During the Term, Manufacturer may specify
additional dosage forms of omeprazole, either as a single entity or in
combination, to be included in the definition of “Product” and to be distributed
and sold by Distributor in accordance with this Agreement. If Manufacturer
elects to include such other dosage forms, Manufacturer shall provide
Distributor prior written notice of such election (the “Added Product
Election”), together with the Invoice Supply Price for such added Product. The
Invoice Supply Price for such added Product shall be determined in accordance
with the same criteria as the Invoice Supply Prices set forth in Exhibit 3.2.
Following such Added Product Election, such added Product shall be deemed a
“Product” for all purposes hereunder. Distributor shall launch such added
Products [***].
     2.3 Supply and Commercial Exploitation. Distributor shall purchase all of
its requirements of the Products exclusively from Manufacturer in accordance
with this Agreement. Distributor shall use Commercially Reasonable Efforts to
distribute, promote and expand the sale of the Products as generic products in
the Territory, and in performing such activities, Distributor shall devote the
same level of effort to Manufacturer and the Products as it does for its other
customers and products. In promoting and distributing the Products, Distributor
shall not use the Trademark or any other trademark or trade name, except that
Distributor may (a) use the Trademark on promotional materials to the extent
necessary to indicate that the Products are substitutable for the Branded
Products and are “authorized generics” of the Branded Products, and (b) identify
itself as the distributor of the Product using its “Prasco” trade name and trade
dress; provided, however, that all such promotional materials shall be approved
by Manufacturer in accordance with Section 6.2.
     2.4 [***].
     2.5 Distribution Obligations. Distributor shall: (i) store, handle and
distribute its inventory of the Products in clean and sanitary conditions as
required to maintain the quality and traceability of the Products, and in
accordance with the labeling for the Products; (ii) not alter the Products in
any manner; (iii) comply with the Act and all other applicable federal, state
and local food, health and other relevant laws and regulations within the
Territory in connection with its storage, handling, distribution and sale of the
Products; (iv) not promote or market the Products in any manner which is
inconsistent with the labeling of the Products or applicable laws and
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



regulations (including without limitation, 21 CFR Section 201), or otherwise
make any false or misleading representations to customers or others regarding
the Products.
     2.6 Solicitation Outside Territory. Distributor shall not, and Distributor
shall cause its Affiliates to not (i) solicit or accept orders for sales of any
Product or Products to any existing or prospective customer outside the
Territory, (ii) deliver or tender (or cause to be delivered or tendered) any
Product or Products outside of the Territory, or (iii) sell any Product or
Products to, or solicit any sales from, a customer if Distributor knows or has
reason to know that such customer intends to resell the Products outside of the
Territory.
     2.7 Pricing. Distributor shall have sole discretion in establishing the
prices at which Distributor sells the Products. [***].
     2.8 Reservation of Rights. Except as expressly provided in this Agreement,
Manufacturer is not granting to Distributor any right, title or interest,
whether express or implied, under any intellectual property right or other right
that Manufacturer or its Affiliates may own or otherwise control. Nothing in
this Agreement shall preclude or prevent Manufacturer or its Affiliates from
manufacturing, marketing or selling the Branded Products (either by itself or
through a Third Party) in the Territory. Except as set forth in Section 2.1,
nothing contained in this Agreement shall grant (or be construed as granting) to
Distributor any right, title or interest in, to or under any NDA held in the
name of Manufacturer, or any supplement thereto, or any other intellectual
property right owned or controlled by Manufacturer.
     2.9 NDC#; Manufacturer. Distributor shall distribute and sell the Products
using only an NDC# that reflects Distributor as the distributing and selling
party. Distributor shall take all actions necessary to obtain such new NDC#
prior to the first Commencement Date. Manufacturer shall be listed as the
manufacturer on the label for the Products.
     2.10 Contract Manufacture. Distributor acknowledges that Manufacturer may
use an Affiliate or one or more Third Parties to supply, contract manufacture or
package the Products (collectively, “Third Party Vendors”).
     2.11 Compliance with Laws. Each of Distributor and Manufacturer shall
perform its obligations under this Agreement in all material respects in
compliance with applicable laws, rules and regulations.
     2.12 [***].
     2.13 Settlement of Patent Litigation. Nothing in this Agreement shall be
deemed to prohibit Manufacturer from settling any patent litigation relating to
the Branded Products or authorizing a Third Party that is a party to such a
settlement to sell, market or distribute a Competitive Product (including an
authorized generic of the Branded Products) in the Territory.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

7



--------------------------------------------------------------------------------



 



ARTICLE 3
FINANCIAL PROVISIONS
     3.1 Supply Price. Following the first Commencement Date, and during the
remaining Term, Distributor shall pay Manufacturer the Supply Price for the
Products on an SKU basis, consisting of the Invoice Supply Price, the [***] and
any applicable [***].
     3.2 Invoice Supply Price. The initial invoice supply price for each Product
is set forth in Exhibit 3.2. [***]. With respect to each Product, the price set
forth in Exhibit 3.2 [***] is referred to as the “Invoice Supply Price”.
Notwithstanding the foregoing, if the First Commercial Sale of a Product has not
occurred by [***], then the initial invoice supply price for each such Product
shall be adjusted as of [***] as contemplated by Section 3.2(a).
          (a) [***].
          (b) In addition, to the extent that Manufacturer [***].
     3.3 Payment of Invoice Supply Price. Manufacturer shall invoice Distributor
for the Invoice Supply Price together with, or promptly after, each shipment of
Product to Distributor, [***]. Distributor shall pay Manufacturer’s invoices for
each Product: (A) within [***] days after the date of First Commercial Sale of
the Product if Manufacturer ships the Product prior to such First Commercial
Sale or if Manufacturer ships the Product within [***] days after such First
Commercial Sale; and (B) within [***] days from the date of invoice for
shipments of such Product thereafter. For all Products added under Section 2.2,
Distributor shall pay Manufacturer’s invoices for each Product: (I) within [***]
days after the date of the First Commercial Sale of the Product if Manufacturer
ships the Product prior to such First Commercial Sale or if Manufacturer ships
the Product within [***] days after such First Commercial Sale; and (II) within
[***] days from the date of invoice for shipments of such Product thereafter.
The date of each invoice for [***] shall be the date of First Commercial Sale of
such [***], and the date of each invoice for other Products shall be the date of
shipment of such Products to Distributor. Distributor shall make payment without
deduction, deferment, set-off, lien or counterclaim of any nature, other than
for rejected or returned goods for which Manufacturer has issued a credit
acknowledgment.
     3.4 [***].
          (a) Following the first Commencement Date, and during the remaining
Term, Distributor shall pay Manufacturer [***], and shall make such payments in
accordance with Section 3.5. For purposes hereof, a “calendar month” is measured
as follows with respect to each SKU of the Products that has a different date of
First Commercial Sale: (i) for the first calendar month, the stub period
beginning on the date of the First Commercial Sale of such Product and ending on
the last day of the calendar month in which the First Commercial Sale occurs;
(ii) for the next succeeding months, the full calendar month period; and
(iii) for the final calendar month, the stub period beginning on the first day
of the calendar month and ending on the termination or expiration of this
Agreement.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------



 



          (b) The Parties acknowledge that the deductions from Net Sales set
forth in Section 1.28(b) shall be accrued during the applicable calendar month
but that the actual deductions of such items for such month may not finally be
known until after Distributor makes a payment to Manufacturer under
Section 3.5(b) for such calendar month. Accordingly, on an ongoing basis,
Distributor shall compare actual deductions for such items against the accruals
for such items used to calculate payments under Section 3.5(b) in prior calendar
months. [***], Distributor shall provide to Manufacturer (in accordance with the
Accrual Rollforward Report included in Exhibit 3.4(b)) a rollforward of accrual
activity for the [***]. Such rollforward shall show accruals at the beginning of
the period, additions to accruals, actual charges against such accruals, any
adjustments to accruals deemed necessary by Distributor, and ending accruals
held by Distributor at the [***]. Any adjustments to existing accruals shall be
included in the computation of Net Sales in the month following the distribution
of the accrual analysis.
          (c) Upon the expiration or termination of this Agreement, Distributor
shall continue to provide Manufacturer with an Accrual Rollforward Report as
provided above until all adjustments to existing accruals are determined, and
within [***]days after Distributor delivers each such Accrual Rollforward
Report, [***]. Nothing contained herein shall require Manufacturer to pay any
disputed amounts set forth in such report or notice, or otherwise constitute a
waiver of any right of Manufacturer to dispute the amounts set forth in such
report or notice.
          (d) [***].
     3.5 Payment of [***]. During the period commencing after the First
Commercial Sale of a Product and continuing thereafter until the end of the
calendar quarter following the calendar quarter in which this Agreement
terminates or expires:
          (a) Within [***]days after the end of each calendar month, ending
after the Commencement Date for such Product, Distributor shall deliver to
Manufacturer a written report, showing with respect to the immediately preceding
month (i) inventory of Product in Distributor’s distribution facilities as of
the first and last days of such month, and units of Product received and shipped
during such month (all in accordance with the report included in
Exhibit 3.5(a)(i)), and (ii) a written report in the form of Exhibit 3.5(a)(ii),
completed with respect to the prior month, including the calculation [***] for
such calendar month [***]for such calendar month.
          (b) Within [***] days after the end of the calendar month in which the
First Commercial Sale of a Product occurs (provided that such time period may be
extended to [***] days with regard to the amount of Product sold during such
calendar month for which Distributor has not received payment as of the [***]
day), and within [***] days after the end of each calendar month thereafter,
Distributor shall remit the total amount due to Manufacturer for [***] for such
calendar month by wire transfer in U.S. dollars to the credit of such bank
account as shall be designated in advance by Manufacturer. [***].
          (c) Within [***] days after the first Commencement Date and within
[***] days after the end of each calendar year thereafter, Distributor shall
submit to
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

9



--------------------------------------------------------------------------------



 



Manufacturer [***]. In addition, Distributor shall provide [***] upon the
reasonable request of Manufacturer.
     3.6 Taxes and Withholding. Distributor shall make all payments to
Manufacturer under this Agreement without any deduction or withholding for, or
on account of, any tax.
     3.7 Currency. All amounts hereunder, including, without limitation, Net
Sales, expense amounts and the amounts due to Manufacturer hereunder, shall be
expressed in U.S. dollars.
     3.8 Maintenance of Records; Audit. Distributor shall maintain, and shall
require its Affiliates to maintain, complete and accurate books and records in
connection with the handling, sale, and distribution of all Products hereunder,
as necessary to allow the accurate calculation consistent with generally
accepted accounting principles of the amounts due to Manufacturer, the reporting
obligations contemplated herein, and compliance with the terms of this
Agreement, and Distributor shall maintain such books and records for a period of
at least [***] after the end of the calendar year in which they were generated,
or for such longer period as may be required by law. Once per calendar year
during the Term, Manufacturer shall have the right to engage an independent
accounting firm reasonably acceptable to Distributor, at Manufacturer’s expense,
which shall have the right to examine in confidence the relevant books and
records as may be reasonably necessary to determine or verify the amount of
payments due hereunder and compliance with obligations hereof. Such accounting
firm shall conduct such examination, and Distributor shall make such books and
records available, during normal business hours at the facility(ies) where such
books and records are maintained. Each such examination shall be limited to
pertinent books and records for any year ending not more than [***] prior to the
date of request; provided that Manufacturer shall not be permitted to audit the
same period of time more than once. Before permitting such independent
accounting firm to have access to such books and records, Distributor may
require such independent accounting firm and its personnel involved in such
audit to sign a confidentiality agreement (in form and substance reasonably
acceptable to Distributor) as to any Confidential Information which is to be
provided to such accounting firm or to which such accounting firm will have
access while conducting the audit under this Section. The independent accounting
firm will prepare and provide to each Party a written report stating whether the
reports submitted and amounts paid are correct or incorrect and the amounts of
any discrepancies. If there was an underpayment by Distributor hereunder,
Distributor shall promptly (but in no event later than thirty (30) days after
its receipt of the independent auditor’s report so concluding) make payment to
Manufacturer of any shortfall by wire transfer in U.S. dollars, including
interest calculated in accordance with Section 3.9. If there was an overpayment
by Distributor hereunder, Manufacturer shall promptly (but in no event later
than thirty (30) days after Manufacturer’s receipt of the independent auditor’s
report so concluding) refund to Distributor the excess amount by wire transfer
in U.S. dollars. In the event of any underpayment by Distributor resulting in a
cumulative discrepancy during any calendar year in excess of the greater of (i)
[***] or (ii) [***], all costs of the audit, including the expenses of the
independent accounting firm, shall be borne and promptly paid by Distributor.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

10



--------------------------------------------------------------------------------



 



     3.9 Interest on Late Payments. If any payment under this Agreement is late,
interest shall accrue on the past due amount at a rate equal to the lesser of
(a) [***] percent per annum, and (b) the maximum rate permitted by law. Time for
any payments hereunder shall be of the essence.
ARTICLE 4
MARKET REQUIREMENTS AND SPECIFICATIONS
     4.1 Mandatory Changes to Specifications. Manufacturer shall use
Commercially Reasonable Efforts to make changes to the Specifications that are
required by applicable law (a “Required Manufacturing Change”). To the extent
reasonably practicable and in any event prior to shipment, Manufacturer shall
notify Distributor of such proposed changes prior to implementing such changes.
[***].
     4.2 Discretionary Changes to Specifications.
          (a) Manufacturer shall be permitted to make changes to the
Specifications or manufacturing processes that are not Required Manufacturing
Changes (a “Manufacturer Discretionary Change”); provided, however, that
Manufacturer shall provide Distributor at least ninety (90) days prior notice of
any such Manufacturer Discretionary Change that requires pre-approval from the
FDA and at least thirty (30) days prior notice of any other such Manufacturer
Discretionary Changes; and provided further that Manufacturer shall comply with
all applicable legal requirements concerning any Manufacturer Discretionary
Change. [***]. At any time during the Term, Manufacturer may in its sole
discretion, without the consent of Distributor but with the applicable prior
notice to Distributor described above, change the manufacturer used in the
manufacturing or labeling of Products and change any suppliers of raw materials
or components used in making such Products. Distributor shall cooperate with
Manufacturer in a reasonable manner to effect such change or transfer.
Manufacturer shall be responsible for making any required regulatory filings
with respect to such change in supplier or manufacturing facility and shall be
responsible for obtaining all approvals in connection therewith.
          (b) Subject to Section 6.1, Distributor shall be permitted to make
changes to the labeling that are not Required Manufacturing Changes (a
“Distributor Discretionary Change”), subject to Manufacturer’s prior written
consent; provided, however, that Distributor shall provide Manufacturer at least
ninety (90) days prior notice of any such Distributor Discretionary Change,
Manufacturer shall then work diligently with Distributor and any Third Party
Vendors to implement such change, and Distributor shall comply, and take all
actions necessary for Manufacturer to comply with all applicable legal
requirements concerning any Distributor Discretionary Change. [***].
     4.3 Regulatory Filings; Communication with Regulatory Agency. Manufacturer
will have control over, and authority and responsibility for, monitoring and
coordinating all maintenance of, regulatory actions with respect to, and
communications and filings with and
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

11



--------------------------------------------------------------------------------



 



submissions to, any Regulatory Agency with respect to the NDA for the Products
and the distribution and sale of the Products under this Agreement, including
making all filings with the FDA required for Product Listing, any Required
Manufacturing Change or Manufacturer Discretionary Change, as well as reporting
of Adverse Drug Experiences. Manufacturer shall use Commercially Reasonable
Efforts to make such filings with applicable Regulatory Agencies as necessary
for Manufacturer to carry out its obligations under this Agreement. In the case
of the Product Listing, Distributor shall assist Manufacturer in preparing the
required form for filing by Manufacturer. Notwithstanding the foregoing,
Distributor shall be solely responsible for communications and filings with and
submissions to any Regulatory Agency or other federal, state or local
governmental authority concerning Product sales, prices, discounts, rebates,
fees, charge-backs, and other payments associated with Distributor’s
distribution and sale of Products under this Agreement, including without
limitation, all reporting, and disclosure obligations under the Medicaid Drug
Rebate Program (Monthly and Quarterly Average Manufacturer Price, Baseline
Average Manufacturer Price, and Rebate Per Unit), Medicare Part B (Quarterly
Average Sales Price), the Veteran’s HealthCare Act 602 (Public Health Service
340B Quarterly Ceiling Price), the Veteran’s HealthCare Act 603 (Quarterly and
Annual Non-Federal Average Manufacturer Price and Federal Ceiling Price), and
Federal Supply Schedule Contract Prices. Distributor shall also cooperate fully
with Manufacturer and shall timely supply all data and information requested by
Manufacturer to enable Manufacturer to comply with any applicable federal, state
or local reporting and disclosure requirements concerning Manufacturer’s supply
of Products to Distributor under this Agreement.
     4.4 Distributor Communication with Regulatory Agency. If Distributor
reasonably concludes, after consultation with its regulatory counsel, that it is
necessary or advisable for Distributor to communicate with a Regulatory Agency
regarding Distributor’s activities under this Agreement, then Distributor shall
so advise Manufacturer reasonably in advance and shall provide Manufacturer with
copies of all correspondence between Distributor and the applicable Regulatory
Agency. Distributor shall provide Manufacturer with copies of all
correspondence, documents and materials received from a Regulatory Agency
concerning any Product or any activities under this Agreement. Distributor shall
provide Manufacturer with copies of any proposed correspondence or
communications of any kind to a Regulatory Agency that relates to any Product or
any activities under this Agreement at least seven (7) days before the
submission of such correspondence. Distributor shall adopt all reasonable
suggestions and recommendations of Manufacturer concerning any meeting or
written or oral communication with such Regulatory Agency.
     4.5 Regulatory Cooperation. Each Party shall provide the other with all
reasonable assistance and take all actions reasonably needed to enable such
other Party to comply with any law applicable to such other Party’s activities
under this Agreement. Except as otherwise provided in Article 7, such assistance
and actions shall include, without limitation, informing the other Party within
forty-eight (48) hours of receiving any information that:
          (a) Raises any material concerns regarding the safety or efficacy of
any Product;
          (b) Indicates or suggests a potential material liability for either
Party to Third Parties arising in connection with any Product;

12



--------------------------------------------------------------------------------



 



          (c) Is reasonably likely to lead to a recall or market withdrawal of
any Product in the Territory; or
          (d) Concerns any material investigation, inspection, detention,
seizure or injunction involving any Product by any Regulatory Agency in the
Territory.
Manufacturer and Distributor shall, in each such case, jointly determine whether
subsequent notification to a Regulatory Agency is required, and if necessary,
which Party shall provide such notification. Except as otherwise provided in
Article 7, if the parties disagree on whether to notify a Regulatory Agency, the
position of Manufacturer shall control.
     4.6 Payment of Rebates on the Products. Distributor shall be solely
responsible for all federal, state and local government and private purchasing,
pricing or reimbursement programs with respect to the Products sold by
Distributor, including taking all necessary and proper steps to execute
agreements and file other appropriate reports and other documents with
governmental and private entities. Distributor shall be solely responsible for
payment and processing of all rebates, whether required by contract or local,
state or federal law, for the Products sold by Distributor.
     4.7 Product Returns. Except as otherwise set forth in Article 5 (and
subject to Section 1.28), Distributor shall be solely responsible for handling
any Product returns, including responsibility for destruction and any associated
costs.
ARTICLE 5
ORDERS AND TERMS
     5.1 Delivery Terms; Title Passage
          (a) [***], (i) Manufacturer shall deliver all quantities of Product to
Distributor FCA (Incoterms 2000) Manufacturer’s manufacturing facility,
warehouse or such other facility mutually agreed to by the Parties, (ii) risk of
loss and title shall pass to Distributor once the Products are placed on the
loading dock of Manufacturer’s facility, and (iii) [***].
          (b) [***].
     5.2 Shipping Documentation. All shipments of Products shall be accompanied
by a packing slip that describes the Products and states the purchase order
number. Manufacturer shall supply with each shipment a Certificate of Analysis
for each lot of the Products included in the shipment. Each Certificate of
Analysis shall include, at a minimum, the Product name, batch number, date of
manufacture, analytical test results, product specifications, microbiological
test results (if applicable), and certification by Manufacturer’s Quality
Assurance that all
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13



--------------------------------------------------------------------------------



 



Specifications have been met as of the time of shipment and that the Product was
produced and tested in accordance with cGMP requirements.
     5.3 Governing Terms. To the extent there is any conflict or inconsistency
between this Agreement and any purchase order, purchase order release,
confirmation, acceptance or any similar document, the terms of this Agreement
shall govern.
     5.4 Other Costs. Except as expressly set forth in this Agreement,
Distributor shall be solely responsible for all costs and expenses related to
the marketing, sale and distribution of Products in the Territory.
     5.5 Forecasts and Purchase Orders.
          (a) Forecasts. Commencing on the Effective Date (or such later date as
the parties may mutually agree) with respect to quantities required for launch
of the Products [***], and on the [***] following the first Commencement Date,
Distributor shall provide to Manufacturer a non-binding, good faith written
estimate (the “Rolling Forecast”) by month of Distributor’s quantity
requirements for Products by SKU for next [***]. For example, Distributor’s
Rolling Forecast provided on [***] of any year shall cover the period from [***]
through [***] of that year.
          (b) Ongoing Firm Orders. Accompanying each Rolling Forecast,
Distributor shall place [***] binding purchase orders for Products for the [***]
month contained in such Rolling Forecast by written or electronic purchase order
to Manufacturer (or by any other means agreed to by the Parties), except that
the binding purchase orders accompanying the first Rolling Forecast shall cover
the first [***] contained in such Rolling Forecast. Distributor shall be
required to purchase at a minimum [***] of the amount of Products forecasted for
the [***] of each Rolling Forecast subject to binding purchase orders, except
that [***]. Each purchase order shall specify the quantity and type of each
Product by SKU and delivery schedule. Orders shall be placed in accordance with
the batch sizes and minimum order quantities set forth on Exhibit 5.5(b) hereto,
which may be amended by written notice from Manufacturer from time to time.
Manufacturer shall use its Commercially Reasonable Efforts to fulfill purchase
orders submitted to Manufacturer which meet the volume requirements set forth in
this Section. [***].
          (c) Dating. All Products supplied by Manufacturer shall, upon receipt
by Distributor or its designee, have dating no less than [***] months prior to
expiration (in the case of omeprazole/sodium bicarbonate capsules 40mg/1100mg
and omeprazole/sodium bicarbonate powder for oral suspension 40mg/1680mg) and no
less than [***] months prior to expiration (in the case of omeprazole/sodium
bicarbonate capsules 20mg/1100mg and omeprazole/sodium bicarbonate powder for
oral suspension 20mg/1680mg). Supply of any Products having shorter dating shall
be subject to the written consent of Distributor, which shall not be
unreasonably withheld.
          (d) Delivery. Any shipment delivered that is within [***] of the
quantity ordered will be considered as meeting such order quantity, and any
shipment delivered on a date within [***] of the delivery date specified on the
purchase order will be considered as
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

14



--------------------------------------------------------------------------------



 



delivered on time. In addition, in no event shall Manufacturer be deemed in
breach or default under this Agreement if Distributor has sufficient inventory
to cover any shortfalls under purchase orders.
     5.6 Acceptance and Rejection and Product Defects.
          (a) Delivery of any Products by Manufacturer to Distributor shall
constitute a certification by Manufacturer that such Products conform to the
warranties in Section 5.7(a). Distributor shall have thirty (30) days after
receipt of each shipment of Products to determine if such Products conform to
such warranties and to accept or reject any of such Products that fail to
conform to such warranties. Distributor shall submit any claims for failure to
so conform (“Claims”) in writing to Manufacturer within such thirty (30) day
period describing in detail the nonconforming characteristics of the Products.
Distributor shall be deemed to have accepted any Products if it fails to submit
a Claim during such thirty (30) day period.
          (b) If Distributor submits a Claim and Manufacturer does not agree
with the Claim, the Parties shall submit the Products in question to a mutually
agreed independent party that has the capability of testing the Products to
determine whether they comply with the warranties in Section 5.7(a). The
determination of such independent party shall be binding on the Parties. The
losing Party shall bear all costs and expenses related to such testing.
Manufacturer shall be deemed to have agreed with a Claim if it fails to give
Distributor objection in writing to the Claim within fifteen (15) days after it
receives the Claim.
          (c) If Manufacturer agrees with the Claim, or if Manufacturer
disagrees with the Claim but an independent party determines under
Section 5.6(b) that the Products do not comply with the warranties in
Section 5.7(a), then Manufacturer shall (a) credit Distributor the Invoice
Supply Price for the Products in question as promptly as reasonably possible
(but in any event within fifteen (15) days), (b) instruct Distributor whether to
return or destroy the Products in question, and (c) provide Distributor with
replacement Products as promptly as reasonably possible (invoiced in accordance
with Section 3.3 for payment by Distributor). Manufacturer shall pay for all
costs of returning or destroying non-conforming Products and shall bear the risk
of loss for such Products from the time they leave Distributor’s premises for
return delivery or destruction. In addition, Manufacturer shall pay for all
freight and insurance costs of sending the replacement Products.
     5.7 Product Warranty.
          (a) Manufacturer warrants that (i) [***], and (ii) upon delivery at
the shipping point of all other Product supplied to Distributor in accordance
with Section 5.1(a), such Product (i) shall comply with the Specifications,
(ii) shall have been manufactured in material compliance with all applicable
laws, rules and regulations, including current good manufacturing practices,
(iii) shall not be adulterated or misbranded within the meaning of the Act, and
(iv) may be introduced into interstate commerce pursuant to the Act.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15



--------------------------------------------------------------------------------



 



          (b) If any Product accepted by Distributor does not conform to the
above warranties, including, without limitation, in the context of any recall
of, or other corrective actions with respect to, the Products, Manufacturer
shall be obligated, at its option, to promptly (but in any event within [***]
after Distributor notifies Manufacturer of the non-conformity) replace such
Product at its own expense and ship such replacement Product back to either
Distributor or the applicable customer at its own expense, or to credit to
Distributor the Invoice Supply Price for the Product. If customers return
defective Products to Distributor that are covered by the foregoing warranties,
at Manufacturer’s option, Distributor shall either (i) destroy such Products, or
(ii) ship them to Manufacturer at Manufacturer’s expense for such replacement.
If the Parties disagree on whether any Product fails to comply with the
warranties in Section 5.7(a), the Parties shall resolve the disagreement as
provided in Section 5.6(b).
          (c) Warranty claims shall not apply to damaged Products to the extent
such damage is caused in whole or in part by Distributor’s negligence or breach
of this Agreement or use, handling, or storage by any party other than
Manufacturer [***] that is not in accordance with Manufacturer’s instructions
(consistent with current good manufacturing practices) or the Product labeling
or that constitutes improper treatment.
     5.8 Sole Remedy. Except as provided in Section 9.1(a) and Section 7.2, the
provisions of Section 5.6 and Section 5.7 above shall be the sole and exclusive
remedy available to Distributor with respect to any Product that fails to meet
the warranties in Section 5.7(a)
     5.9 Inspection and Audit.
          (a) From and after the first Commencement Date, Distributor shall have
the right, upon reasonable advance notice and during regular business hours, to
have a Third Party reasonably acceptable to Manufacturer inspect and audit the
facilities being used by Manufacturer for production of Products (including
those of any Third Party Vendor used by Manufacturer) to assure compliance by
Manufacturer and/or the Third Party Vendor with prevailing FDA or other
Regulatory Agency good manufacturing practices. Manufacturer shall be entitled
to accompany Distributor on any such audit.
          (b) From and after the first Commencement Date, Manufacturer shall
have the right, upon reasonable advance notice and during regular business
hours, to inspect and audit the facilities being used by or for the benefit of
Distributor for the handling, storage and distribution of Products (including
those of any subcontractor or agent used by Distributor) to assure compliance by
Distributor with applicable laws, rules and regulations.
          (c) A Party shall not carry out the audits provided for under this
Section 5.9 more than once per year unless there is reasonable cause for an
additional audit (including, but not limited to, following up any prior
deficiencies noted in the course of prior audits or notification of an issue in
any of the foregoing areas). Each Party performing an inspection or audit shall
conduct it in a manner that minimizes disruption of the business operations of
the Party being audited.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

16



--------------------------------------------------------------------------------



 



          (d) If an inspection or audit reveals that the facilities do not
satisfy the requirements above in all material respects, then the Party
conducting the audit (the “Auditing Party”) shall promptly provide to the other
Party (the “Audited Party”) written notice of such fact, which notice shall
contain in reasonable detail the deficiencies found in the facilities and, if
practicable, those steps the Auditing Party believes should be undertaken in
order to remedy such deficiencies. The Parties shall discuss in good faith the
proposed deficiencies and, to the extent there is agreement on the proposed
deficiencies, the Audited Party shall use Commercially Reasonable Efforts to
remedy such deficiencies, or implement a plan to remedy such deficiencies, as
soon as reasonably practical following receipt of the notification thereof;
(provided, however, that in the case of an audit by Distributor of a Third Party
Vendor’s facilities, Manufacturer shall discuss any such noted deficiencies with
the applicable Third Party Vendor and shall request that the Third Party Vendor
implement reasonably appropriate corrective measures).
          (e) Distributor’s rights under this Section 5.9 are subject to the
rights and obligations of Manufacturer under its Third Party Vendor agreements.
[***].
     5.10 [***].
     5.11 Quality Agreement. Manufacturer and Distributor shall negotiate in
good faith to enter into a quality agreement (the “Quality Agreement”) with
additional customary terms and conditions, consistent with the terms of this
Agreement, within thirty (30) days following the Effective Date.
ARTICLE 6
PACKAGING AND REMINDER MATERIALS
     6.1 Packaging. All Products supplied to Distributor hereunder shall be in
finished packaged form. Manufacturer shall provide Distributor with sufficient
information concerning packaging and labeling components for Distributor to
develop appropriate artwork, and Distributor shall design such artwork and
supply it to Manufacturer. Manufacturer shall produce all package and labeling
materials to be used for the Products (including print-ready artwork with
Distributor’s NDC#). Any changes to the packaging and labeling specifications
requested by Distributor after the First Commercial Sale of a Product shall
require the prior written consent of Manufacturer. If Manufacturer consents to
such changes, such changes will be at Distributor’s cost and expense (including
any costs associated with inventory or component write-off), in accordance with
Section 4.2(b). Distributor shall clearly identify Manufacturer as the
manufacturer of the Product on all packaging materials unless otherwise
requested by Manufacturer.
     6.2 Promotional Materials. Unless otherwise agreed by Manufacturer,
Distributor shall have the right to use only the following promotional materials
in connection with the marketing of the Products: professional purchasing
information consisting of a trade fact sheet (containing a product profile using
standard drug listing information) and a related flyer
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

17



--------------------------------------------------------------------------------



 



(containing information from the trade fact sheet and a statement that the
Products are an authorized generic version of the Branded Products); trade show
graphics; and a page on Distributor’s publicly available web site comparing the
Products to the Branded Products. All promotional materials prepared by
Distributor in connection with the Products shall comply with all applicable
laws, rules and regulations, including without limitation, Section 502(n) of the
Act and 21 CFR Part 200.200 and Part 202. Distributor shall be solely liable for
all statements and representations in Distributor’s promotional materials that
are inconsistent with the labeling for the Branded Products, or which otherwise
violate any applicable laws or regulations. Manufacturer shall have final
approval authority for all promotional materials. Distributor shall submit to
Manufacturer for its approval all such materials for the Products prior to their
use by Distributor, and Manufacturer shall respond to any requests for approval
within ten (10) business days of receipt; provided, however, that Manufacturer
shall not have any approval rights over any portion of Distributor’s promotional
materials to the extent they relate solely to the resale pricing of the Products
or any potential competition between Distributor and Manufacturer, and
Distributor shall redact any such information from its submissions to
Manufacturer. Manufacturer shall be responsible for submitting promotional
materials to FDA/DDMAC as required by law under the NDA for the Branded
Products. For purposes of this Agreement, “promotional materials” includes all
labeling and reminder materials (consisting of trade show graphics) as defined
in 21 CFR Section 200.200 and Section 202.1(e)(2), as well as any other
applicable provisions of the Act or applicable regulations.
     6.3 Sampling. Distributor shall not provide or cause to be provided any
samples of Products to any Third Party for use by consumers.
ARTICLE 7
REGULATORY; RECALLS
     7.1 Adverse Drug Experiences; FDA Audits; etc.
          (a) Notification.
               (i) Adverse Drug Experiences. Distributor shall notify
Manufacturer of any Adverse Drug Experience with respect to a Product within one
(1) business day of the time such Adverse Drug Experience becomes known to
Distributor or its employees or any of their Affiliates and such reports shall
be made in accordance with and in the manner set forth on the form attached
hereto as Exhibit 7.1.
               (ii) Complaints. Each Party shall refer any complaints, including
medical complaints and drug product complaints, that it receives concerning any
Product in the Territory to the other Party within ninety-six (96) hours of
receiving such complaint; provided that all complaints concerning suspected or
actual product tampering, contamination or any Product that is
out-of-specification shall be delivered within twenty-four (24) hours of
receiving such complaint, and any complaint that includes a possible Adverse
Drug Experience shall be reported to Manufacturer in accordance with
Section 7(a)(i).

18



--------------------------------------------------------------------------------



 



          (b) Disclosure. Except as required by applicable laws, Distributor
shall not disclose any information concerning any Adverse Drug Experience or any
complaint concerning any Product to any Third Party without the prior written
consent of Manufacturer.
          (c) Training. Distributor shall provide its employees and agents with
adequate training in order to ensure compliance with the reporting requirements
under Section 7.1(a). For purposes of training its personnel as to what an
Adverse Drug Experience is, a Distributor shall use the following definition:
An Adverse Drug Experience is any adverse event, including any untoward,
unwanted or “bad” thing that happens to an individual during or after any use of
the Product, even if a particular event is not thought to be related to Product
use (e.g., getting hit by a car), and even if an event is mentioned in the
Product labeling (e.g., what is sometimes called a “side effect”). Reports of
exposure during pregnancy, drug overdose, drug or product abuse, unanticipated
beneficial effects, inadvertent or accidental exposure, drug exposure through
breast feeding, medication error, adverse drug experience occurring from
withdrawal of the drug or product and failure of pharmacological action (e.g.,
it doesn’t work) should also be considered Adverse Drug Experiences for internal
reporting purposes. An Adverse Drug Experience is also sometimes referred to as
an adverse drug reaction, adverse event or side effect.
          (d) Reporting. Manufacturer shall be solely responsible for Adverse
Drug Experience reporting for the Products. Manufacturer shall comply with
applicable FDA requirements concerning Adverse Drug Experience Reporting
reporting for the Products, including 21 C.F.R. Section 314.80.
          (e) Pharmacovigilance. As part of the Quality Agreement, Manufacturer
and Distributor shall negotiate in good faith additional customary terms and
conditions relating to pharmacovigilance, consistent with the terms of this
Agreement.
     7.2 Recalls.
          (a) If a recall of any Product sold by or on behalf of Distributor is
required or recommended by the FDA, or if a recall, suspension or other
withdrawal of any Product sold by or on behalf of Distributor is deemed
advisable by Distributor and Manufacturer, such recall, suspension or other
withdrawal shall be implemented and administered by the Parties in a manner that
is appropriate and reasonable under the circumstances and in conformity with
accepted trade practices and any requests, recommendations, or orders of the
FDA. Each Party shall cooperate with the other Party to effectuate such recall,
suspension or other withdrawal.
          (b) In the absence of an order or recommendation of the FDA, if the
Parties are unable to agree upon a Product recall, suspension or other
withdrawal, Manufacturer shall make the final decision on all matters related to
the recall, suspension or other withdrawal (including matters relating to the
method of implementation), except that Distributor may implement and administer
a recall or suspension of Product distributed by it if it reasonably believes,
based on the advice of outside regulatory counsel and after good faith
discussion with

19



--------------------------------------------------------------------------------



 



Manufacturer, that a failure to administer a recall or suspension would pose
health risks to the public.
          (c) Manufacturer shall pay all Recall Costs and Expenses in connection
with a recall under this Section 7.2, except that Distributor shall bear such
Recall Costs and Expenses to the extent such recall is implemented as a result
of Distributor’s negligence or breach of its obligations under this Agreement.
As used in this Section 7.2, the term “Recall Costs and Expenses” means only
(i) actual expenses or obligations to Third Parties for such recall (but not
including payments for lost profits or economic loss), (ii) the costs and
expenses of notifying customers, (iii) the costs and expenses associated with
shipment of the recalled units of Product, and (iv) the costs and expenses of
destroying and replacing such recalled units (or, in the case of Manufacturer,
reimbursing Distributor for the Invoice Supply Price paid with respect to the
recalled units if such units cannot be replaced).
          (d) Distributor undertakes to use Commercially Reasonable Efforts to
establish a tracing and recall system which will enable Distributor, to the
extent reasonably possible, to identify, as quickly as possible, customers
within the Territory who have been supplied with Product of any particular
batch, and to recall such Product from such customers. Distributor also agrees
to reasonably coordinate with Manufacturer and its third party reverse logistics
vendor from time to time during the Term to prepare for any potential recall,
suspension or other withdrawal.
     7.3 Information. Within fifteen (15) days after Manufacturer’s request from
time to time, Distributor shall provide Manufacturer all information in
Distributor’s possession or control necessary for Manufacturer to comply with
FDA reporting requirements.
ARTICLE 8
REPRESENTATIONS AND WARRANTIES
     8.1 Manufacturer Representations and Warranties. Manufacturer represents
and warrants to Distributor that, as of the Effective Date:
          (a) all necessary corporate and other authorizations, consents and
approvals which are necessary or required for it to enter into of this Agreement
have been duly obtained;
          (b) the entering into of this Agreement by Manufacturer shall not
(i) violate any provision of law, statute, rule or regulation or any ruling,
writ, injunction, order, judgment or decree of any court, administrative agency
or other governmental body to which Manufacturer is subject, or (ii) conflict
with or result in any breach of any of the terms, conditions or provisions of,
any agreement to which Manufacturer or any of its Affiliates is a party or by
which it or its Affiliates or any of its or their properties or assets is bound
or affected;
          (c) the Products will be sold to Distributor free and clear of all
liens, claims and encumbrances of any nature;

20



--------------------------------------------------------------------------------



 



          (d) to the best of its knowledge, the manufacture, use and sale of the
Products does not infringe the patents of any Third Party in the Territory; and
          (e) it has not granted any license, right or interest in or to the
Products, or any method of manufacture thereof, to any Third Party that would
conflict with the rights being granted to Distributor under this Agreement.
          (f) Manufacturer has supplied Distributor with a correct and complete
copy of the agreements between Manufacturer and the University of Missouri that
govern the calculation of License Fees and Royalties payable by Manufacturer to
the University of Missouri, and there are no other agreements that govern such
calculation.
     8.2 Distributor Representations and Warranties. Distributor represents and
warrants to Manufacturer as of the Effective Date that:
          (a) all necessary corporate and other authorizations, consents and
approvals which are necessary or required for it to enter into this Agreement
have been duly obtained; and
          (b) the entering into of this Agreement by Distributor shall not
(i) violate any provision of law, statute, rule or regulation or any ruling,
writ, injunction, order, judgment or decree of any court, administrative agency
or other governmental body, or (ii) conflict with or result in any breach of any
of the terms, conditions or provisions of, any agreement to which Distributor,
or any of its Affiliates is a party or by which it or its Affiliates or any of
their properties or assets is bound or affected.
     8.3 Disclaimer of Warranties.
          (a) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY OTHER REPRESENTATION OR WARRANTY TO THE OTHER PARTY OF ANY KIND
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.
          (b) NEITHER PARTY MAKES ANY WARRANTIES, EXPRESS OR IMPLIED, CONCERNING
THE SUCCESS OF THE COMMERCIAL EXPLOITATION OF THE PRODUCTS.
     8.4 Limitations of Liabilities.
          (a) Limitation on Certain Damages. EXCEPT FOR AND ONLY TO THE EXTENT
OF ANY AMOUNTS PAID TO A THIRD PARTY RESULTING IN AN INDEMNIFIABLE CLAIM
HEREUNDER AND IN THE CASE OF BREACH OF ARTICLE 11, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, INDIRECT, PUNITIVE, OR
CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING, WITHOUT LIMITATION, LOST PROFITS,
BUSINESS, OR GOODWILL) IN CONNECTION WITH ANY PRODUCTS SUPPLIED OR TO BE
SUPPLIED HEREUNDER, OR ANY OTHER MATTER COVERED BY THIS AGREEMENT,

21



--------------------------------------------------------------------------------



 



REGARDLESS OF WHETHER SUCH LIABILITY IS BASED ON BREACH OF CONTRACT, TORT,
STRICT LIABILITY, BREACH OF WARRANTY, OR ANY OTHER THEORY, EVEN IF SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
          (b) Maximum Aggregate Liability. EXCEPT FOR AND ONLY TO THE EXTENT OF
ANY AMOUNTS PAID TO A THIRD PARTY RESULTING IN AN INDEMNIFIABLE CLAIM HEREUNDER,
OBLIGATIONS UNDER SECTIONS 5.6 OR 5.7 (WHICH ARE SUBJECT TO SECTION 5.8) OR
SECTION 7.2, AND ACCRUED AND UNPAID AMOUNTS DUE UNDER ARTICLE 3, IN NO EVENT
SHALL EITHER PARTY’S MAXIMUM AGGREGATE LIABILITY TO THE OTHER PARTY OR ANY OTHER
PERSON WITH RESPECT TO ANY AND ALL CLAIMS CONCERNING THE PRODUCTS OR ANY OTHER
MATTER COVERED BY THIS AGREEMENT, REGARDLESS OF THE FORM OF ACTION, EXCEED
$[***].
          (c) Allocation of Risks. The limitation of liability set forth in this
Article 8 reflects a deliberate and bargained for allocation of risks between
Distributor and Manufacturer and is intended to be independent of any exclusive
remedies available under this Agreement, including any failure of such remedies
to achieve their essential purpose.
          (d) Essential Part of the Bargain. The Parties acknowledge that the
limitations of liability set forth in this Article 8 are an essential element of
this Agreement between the Parties and that the Parties would not have entered
into this Agreement without such limitations of liability.
ARTICLE 9
INDEMNIFICATION
     9.1 Indemnification. In order to distribute among the Parties the
responsibility for claims arising out of this Agreement, and except as otherwise
specifically provided for herein, the Parties agree as follows:
          (a) Manufacturer agrees to defend and indemnify and hold Distributor
harmless against any and all Third Party claims, demands, suits or proceedings,
and all associated expenses, recoveries and damages, including court costs and
reasonable attorneys fees and expenses, arising out of, based on, or caused by
(i) the breach by Manufacturer of any representation, covenant or warranty
contained in this Agreement, (ii) any personal injury (including death) caused
by the use of Products, (iii) any claim that the sale of the Products
(including, without limitation, the patents used in connection with making,
using or selling the Products) infringes the intellectual property rights of a
Third Party, (iv) any certification filed with the FDA by a Third Party with
respect to a Competitive Product under and pursuant to 21 U.S.C.
Section 355(j)(2)(A)(vii)(IV) of the Act, or (v) any governmental investigation
or proceeding (administrative or otherwise) or Third Party claim relating to a
potential or actual settlement agreement between Manufacturer and a Third Party
that plans to market or is
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

22



--------------------------------------------------------------------------------



 



marketing a Competitive Product, except in the case of each of subsections (i),
(ii) or (iii) hereof, to the extent that such claims, suits, proceedings,
expenses, recoveries or damages arise from or are aggravated by acts of or
failure to act by Distributor, including without limitation, any breach by
Distributor of this Agreement.
          (b) Distributor agrees to defend and indemnify and hold Manufacturer
harmless against any and all Third Party claims, demands, suits, proceedings,
and all associated expenses, recoveries, and damages including court costs and
reasonable attorneys fees and expenses, arising out of, based on, or caused by
(i) Distributor’s performance under this Agreement, including the storage, sale,
shipment, promotion or distribution of the Products by or on behalf of
Distributor, or (ii) the breach by Distributor of any representation, covenant
or warranty contained in this Agreement, except in each case to the extent that
such claims, suits, proceedings, expenses, recoveries or damages arise from or
are aggravated by acts of or failure to act by Manufacturer, including without
limitation, any breach by Manufacturer of this Agreement.
     9.2 Procedures. In connection with any claim for indemnification under
Section 9.1(a) or (b), (i) the Party seeking indemnification shall provide the
other Party with reasonably prompt written notice of any claim or action for
which it seeks indemnification, (ii) the indemnifying Party shall have the right
to control the defense and settlement of any such claim or action (but only to
the extent no injunctive relief is being sought), and (iii) the indemnified
Party shall reasonably cooperate and provide reasonable assistance in connection
with the defense and settlement of any such claim or action.
ARTICLE 10
TERM AND TERMINATION
     10.1 Term. This Agreement shall commence as of the Effective Date and shall
continue for a period of five (5) years after the first Commencement Date to
occur, unless terminated earlier as provided below (the “Initial Term”). This
Agreement will automatically renew for additional one (1) year terms (each, a
“Renewal Term”) unless either Party elects not to renew this Agreement by
written notice to the other Party, which notice must be provided at least six
(6) months prior to the expiration of the Initial Term or the applicable Renewal
Term, as the case may be. The Initial Term and any applicable Renewal Term are
collectively referred to herein as the “Term.”
     10.2 Termination by Manufacturer.
          (a) Delay in First Commercial Sale. If there has not been a First
Commercial Sale of at least one SKU of the Products before December 31, 2012,
Manufacturer may terminate this Agreement with respect to one or more SKUs of
the Products at any time prior to the occurrence of a First Commercial Sale upon
written notice to Distributor.
          (b) Convenience. Manufacturer may terminate this Agreement (i) with
respect to a Product SKU, at any time prior to the First Commercial Sale of that
Product

23



--------------------------------------------------------------------------------



 



SKU for any reason upon written notice to Distributor, provided Manufacturer
gives the noticebefore it gives any written approval under Section 2.1(c) for
Distributor to engage in pre-booking activities, (ii) with respect to a Product
SKU, at any time following the First Commercial Sale of that Product SKU upon
thirty (30) days written notice to Distributor in the event that a Competitive
Product (with respect to that Product SKU) that was previously launched is no
longer available, and (iii) in whole or on a Product SKU basis, at any time
following the First Commercial Sale of a particular Product SKU for any reason
upon nine (9) months’ written notice to Distributor.
          (c) Distributor Change of Control. If Distributor agrees to become or
otherwise becomes subject to any Change of Control, Distributor shall so notify
Manufacturer, in writing, within ten (10) days. Manufacturer may terminate this
Agreement upon sixty (60) days written notice to Distributor after a Change in
Control of Distributor, which notice must be given no later than thirty
(30) days after Distributor gives Manufacturer written notice of the Change of
Control, or if no notice is provided by Distributor, at any time following such
Change of Control.
          (d) Non-availability of Competitive Product after Launch. If one or
more Competitive Products are launched and all Competitive Products are no
longer available, Manufacturer may, in addition to the other rights set forth in
this Article 10, suspend (but not terminate) this Agreement immediately upon
written notice to Distributor. Such suspension will continue until a Competitive
Product is again available and Manufacturer notifies Distributor to commence
distributing and marketing the Product or Products.
     10.3 Termination by Distributor.
          (a) Delayed Commencement Notice or Failure to Deliver Launch
Quantities. Distributor may terminate this Agreement with regard to a particular
SKU of the Products upon prior written notice to Manufacturer if
(i) Manufacturer fails to deliver a Commencement Notice with respect to that SKU
within sixty (60) days after the launch by a Third Party in the Territory of a
Competitive Product (with respect to that Product SKU), or (ii) Manufacturer
delivers a Commencement Notice within such sixty (60) day period, but
Manufacturer fails to deliver to Distributor launch quantities of the applicable
SKU of the Products in compliance with this Agreement and such failure prevents
Distributor from making the First Commercial Sale of the applicable SKU of the
Products within such sixty (60) day period.
          (b) Significant Selling Price Decrease. If Distributor’s net selling
price of an SKU of the Products decreases to less than [***]% of the Invoice
Supply Price for that SKU of the Products sold during any [***] period, then
Distributor may provide written notice (the “Supply Notice”) to Manufacturer of
such occurrence and a calculation of the Invoice Supply Price for such SKU that
would have been necessary to avoid such occurrence. If Distributor and
Manufacturer fail to negotiate a new Invoice Supply Price for the applicable SKU
acceptable to both Parties within thirty (30) days after delivery of the Supply
Notice, either Party shall have the right to terminate this Agreement with
regard to the applicable SKU immediately upon written notice delivered within
fifteen (15) days after such initial thirty (30)
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

24



--------------------------------------------------------------------------------



 



day period; provided however, that Distributor shall not have a termination
right under this Section 10.3(b) if prior to the expiration of such thirty
(30) day period Manufacturer notifies Distributor that it is reducing the
Invoice Supply Price for future deliveries of the applicable SKU of the Products
to the amount specified for such SKU in Distributor’s Supply Notice to
Manufacturer under this Section 10.3(b). For purposes of this Section 10.3(b),
the Invoice Supply Price of the Products sold by Distributor and Distributor’s
selling price of those Products shall be determined on a SKU by SKU basis and
any new Invoice Supply Price mutually agreed pursuant to this Section 10.3(b)
shall be applied [***].
          (c) Continuing Suspension. If Manufacturer suspends this Agreement
under Section 10.2(d) and the suspension lasts for more than two (2) years,
Distributor may terminate this Agreement upon written notice to Manufacturer.
     10.4 Termination by Non-Defaulting Party upon Event of Default. Upon the
occurrence of an Event of Default, in addition to all rights and remedies
provided by applicable law, the non-defaulting Party in its sole discretion may
terminate this Agreement upon thirty (30) days’ prior notice to the defaulting
Party. For purposes of this Section 10.4, the occurrence of any one or more of
the following acts, events or occurrences shall constitute an “Event of Default”
under this Agreement: (a) either Party becomes the subject of a Bankruptcy
Event; or (b) either Party fails to cure any material breach of its obligations
under this Agreement within sixty (60) days after written notice of the breach
from the other Party. In the case of Manufacturer’s supply obligations under
Section 5.5, an “Event of Default” shall be deemed to have occurred if
Manufacturer has failed to supply (i) at least [***] percent ([***]%) of firm
purchase order quantities for [***] consecutive months; or (ii) at least [***]
percent ([***]%) of firm purchase order quantities for a total [***] month
period; provided, however, that in such event, an “Event of Default” shall not
be deemed to have occurred to the extent that (A) the failure to supply is a
result of Product failing to meet the applicable Specifications or product
warranties (wherein Section 5.8 shall be the sole and exclusive remedy); or
(B) Distributor has sufficient inventory to cover any shortfalls under purchase
orders.
     10.5 Termination by Mutual Agreement. In the event that the Parties
mutually determine that the arrangements contemplated by this Agreement are no
longer in the best interests of the Parties or the Parties are not otherwise
compatible, the Parties may at any time, by mutual written agreement, terminate
this Agreement in its entirety or with regard to one or more Product SKUs.
     10.6 Termination for Withdrawal of NDA or Branded Products. Either Party
shall have the right to terminate this Agreement with regard to one or more
Product SKUs upon thirty (30) days written notice to the other Party in the
event of: (i) withdrawal of the NDA for the applicable Branded Products;
(ii) withdrawal of the applicable Branded Products from the market for medical
or scientific concerns as to toxicity, safety or efficacy; or (iii) withdrawal
of the applicable Branded Products upon the written request of any Regulatory
Agency.
     10.7 Force Majeure Events. If either Party is prevented from performing any
of its obligations hereunder due to any cause which is beyond the non-performing
Party’s reasonable
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

25



--------------------------------------------------------------------------------



 



control, including fire, explosion, flood, or other acts of God; acts,
regulations, or laws of any government; war or civil commotion; strike, lock-out
or labor disturbances; or failure of public utilities or common carriers (a
“Force Majeure Event”), such non-performing Party shall not be liable for breach
of this Agreement with respect to such non-performance to the extent any such
non-performance is due to a Force Majeure Event. Such non-performance will be
excused for as long as such event shall be continuing, provided that the
non-performing Party gives prompt written notice to the other Party of the Force
Majeure Event. Such non-performing Party shall exercise all Commercially
Reasonable Efforts to eliminate the Force Majeure Event and to resume
performance of its affected obligations as soon as practicable. Should the event
of Force Majeure continue unabated for a period of sixty (60) days or more, the
Parties shall enter into good faith discussions with a view to alleviating its
affects or to agreeing upon such alternative arrangements as may be fair and
reasonable having regard to the circumstances prevailing at that time, up to and
including termination of the Agreement in whole or on a Product SKU basis.
     10.8 Statutory Rights. Distributor acknowledges that it is cognizant of
certain state statutes that impose on a wholesaler, distributor or importer
specific duties and obligations with regard to the termination of a distribution
agreement. Notwithstanding the rights conferred under those statutes to a
distributor, Distributor hereby waives its rights thereunder with respect to a
valid termination pursuant to a right under this Agreement and in consideration
of its appointment hereunder covenants not to sue Manufacturer, or submit a
complaint to any Regulatory Agency or governmental authority, in the event of
the termination of this Agreement except for the purpose of enforcing
Distributor’s rights under this Agreement. This Section in no way affects the
enforcement rights of Distributor to recover amounts earned pursuant to this
Agreement.
     10.9 Obligations Following Termination.
          (a) Cessation of Distribution Efforts. Upon expiration or termination
of this Agreement for any reason, as of the date of such expiration or
termination (i) Distributor shall immediately stop all distribution, marketing
and sales of the applicable SKU of the Products, and (ii) Distributor’s binding
purchase commitments under Section 5.5(b) for the applicable SKU of the Products
shall be canceled automatically, except that in the case of termination by
Distributor under Section 10.4 for Manufacturer’s Event of Default, Distributor
may elect to complete the purchase of Products under its binding purchase
commitments and sell off its remaining inventory.
          (b) Repurchase of Inventory. Upon termination of this Agreement by
Manufacturer under Section 10.2(b)(ii) or (iii) (Manufacturer’s convenience
after First Commercial Sale) or 10.2(c) (Manufacturer’s choice upon
Distributor’s Change of Control), by Distributor under Section 10.3(c)
(Continuing Suspension) or 10.4 (Manufacturer’s Event of Default), or by either
Party under Section 10.3(b) (Significant Selling Price Decrease) or 10.6
(termination of NDA or withdrawal of Branded Products), Manufacturer shall
purchase from Distributor, at the Invoice Supply Price paid for such Products,
all inventory of Products then held by Distributor that has no less than [***]
of remaining shelf life as of the date of termination (except that in no event
shall the Products to be purchased back from Distributor exceed [***] of
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

26



--------------------------------------------------------------------------------



 



inventory based on the average sales by Distributor for the [***] prior to the
date of notice of termination) and except that the shelf life requirement shall
not apply in the case of termination under Section 10.3(c)), provided that
Distributor has used its Commercially Reasonable Efforts to reduce the amount of
inventory held at termination. In addition to the foregoing, upon termination of
this Agreement by Manufacturer under Section 10.2(b)(ii) or (iii)
(Manufacturer’s Convenience after First Commercial Sale), by Distributor under
Section 10.3(c) (Continuing Suspension) or 10.4 (Manufacturer’s Event of
Default), or by either Party under Section 10.6 (termination of NDA or
withdrawal of Branded Products) , Manufacturer shall reimburse Distributor for
[***] by Distributor under Section 5.1 for all inventory of Products purchased
by Manufacturer under this Section 10.9(b) and [***] associated with returning
such inventory to Manufacturer.
          (c) Return of Launch Quantities. Upon termination of this Agreement
under Section 10.2(a) (Delay in First Commercial Sale), 10.2(b)(i)
(Manufacturer’s Convenience prior to First Commercial Sale), 10.3(a) (Delayed
Commencement Notice or Failure to Deliver Launch Quantities), or 10.3(c)
(Continuing Suspension), Distributor shall promptly return all Products supplied
by Manufacturer to Distributor, [***], and any outstanding invoices from
Manufacturer for such Products shall be canceled automatically.
          (d) Application to Individual SKUs of Product. To the extent the
applicable termination event applies to less than all of the Products, then the
provisions contained in this Section 10.9 shall apply only to the Product so
affected.
     10.10 Effects of Termination. Upon termination of this Agreement, (a) this
Agreement shall thereafter have no effect, except as provided in Section 12.2,
(b) payment obligations that have accrued and have been invoiced prior to the
date of termination shall remain due and payable in accordance with the terms of
this Agreement, and payment obligations that have accrued but have not been
invoiced as of the date of termination shall be invoiced and paid in full within
thirty (30) days of receipt of such invoice, (c) all rights and licenses granted
by Manufacturer to Distributor shall immediately cease, and (d) except as
otherwise set forth herein, neither Party shall be relieved from liability for
any breach of any representation, warranty or agreement hereunder occurring
prior to such termination.
ARTICLE 11
CONFIDENTIALITY, PUBLIC ANNOUNCEMENTS AND DISCLOSURE
     11.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed by the Parties in writing, until the later of
(i) the termination of this Agreement or (ii) ten (10) years after the date of
disclosure, each of Distributor and its Affiliates, on the one hand, and
Manufacturer and its Affiliates on the other (the “Recipient”), receiving or
learning of any Confidential Information of the other Party (the “Disclosing
Party”) in connection with this Agreement or the [***], shall keep such
information confidential and shall not publish or
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

27



--------------------------------------------------------------------------------



 



otherwise disclose or use it for any purpose other than as provided for in this
Agreement, except to the extent that it can be established by the Recipient that
the Confidential Information:
          (a) Was already known to the Recipient (other than under an obligation
of confidentiality) at the time of receipt by the Recipient, and the Recipient
can so demonstrate by documentary evidence to that effect;
          (b) Was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Recipient;
          (c) Became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission in
breach of a confidentiality obligation of the Recipient;
          (d) Was disclosed to the Recipient (other than under an obligation of
confidentiality) by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or
          (e) Was independently discovered or developed by the Recipient without
the use of the Confidential Information of the Disclosing Party, and the
Recipient can so demonstrate by documentary evidence to that effect.
     11.2 Authorized Disclosure. Notwithstanding the foregoing, a Recipient may
disclose Confidential Information of the Disclosing Party to a Third Party to
the extent such disclosure is reasonably necessary to:
          (a) Prosecute or defend litigation;
          (b) Effectively exercise rights granted to the Recipient hereunder; or
          (c) Comply with applicable governmental laws and regulations, orders,
rulings, guidance documents, pronouncements, filing requirements and the like.
In the event a Recipient shall deem it necessary to disclose, pursuant to this
Section 11.2, Confidential Information of the Disclosing Party, the Recipient
shall, to the extent possible, give reasonable advance notice of such disclosure
to the Disclosing Party, shall use reasonable efforts to minimize the scope of
such disclosure, and shall cooperate with the Disclosing Party to take
reasonable measures to ensure confidential treatment of such information,
including, but not limited to, by requiring the Third Party to whom the
Confidential Information is disclosed to agree in writing to maintain such
information in confidence and to use it only for the purposes for which it is
disclosed.
     11.3 SEC Filings. Either Party may disclose the terms of this Agreement to
the extent required, in the reasonable opinion of such Party’s legal counsel, to
comply with applicable laws, including, without limitation, the rules and
regulations promulgated by the United States Securities and Exchange Commission.
Notwithstanding the foregoing, before disclosing this Agreement or any of the
terms hereof pursuant to this Section 11.3, the Parties will reasonably consult
with one another on the terms of this Agreement to be redacted in making any
such

28



--------------------------------------------------------------------------------



 



disclosure. If a Party discloses this Agreement or any of the terms hereof in
accordance with this Section 11.3, such Party agrees, at its own expense, to
seek confidential treatment of portions of this Agreement or such terms, as may
be reasonably requested by the other Party.
     11.4 Public Announcements. Neither Manufacturer nor Distributor shall issue
any press release or make any other public announcement or otherwise disclose or
announce this Agreement, the existence thereof, or the terms, conditions or
subject matter hereof, without the prior written approval of the other Party,
including without limitation, approval of the specific text of such release,
announcement or statement; provided, that to the extent Manufacturer or
Distributor, as the case may be, shall have received written advice of counsel
that it is required to make an announcement or furnish a statement pursuant to
the laws of its jurisdiction of incorporation or any jurisdiction in which any
of its securities are publicly traded or the rules of any stock exchange upon
which its securities are listed or any registered securities quotation system on
which such securities are traded, it shall be permitted, after providing the
other Party with a copy of such announcement or statement at least five
(5) business days (or such shorter time as may be set forth in such written
advice of counsel, but in no event less than one (1) business day) prior to its
proposed issuance or submission, and after discussing such announcement or
statement with the other Party and considering in good faith the modifications
to such announcement or statement proposed by the other Party, to do so even if
it has not obtained the approval of the other Party. Any determination that
disclosure by a Party pursuant to this Section 11.4 is required shall be
consistent with such Party’s past practices with respect to such disclosure.
     11.5 Injunctive Relief. Anything herein to the contrary notwithstanding,
the Parties acknowledge that any breach of the provisions of this Article 11
could cause irreparable harm and significant injury, which may be difficult to
ascertain, and are not susceptible to monetary damages. Accordingly, the Parties
agree that the Disclosing Party shall have the right to seek the issuance of an
ex parte restraining order or injunction to prevent any breach or continuing
violation of the Recipient’s obligations hereunder, in addition to (and not in
substitution of) any other remedies that may be available to the Disclosing
Party at law or in equity.
ARTICLE 12
MISCELLANEOUS
     12.1 Insurance. Each Party agrees to procure and maintain in full force and
effect during the term of this Agreement and for as long as the Products sold by
or on behalf of Distributor are in the marketplace valid and collectible
insurance policies in connection with this Agreement, which policies shall
provide for the type of insurance and amount of coverage described in
Exhibit 12.1 to this Agreement. Upon written request, a Party shall provide the
other a certificate of coverage or other written evidence reasonably
satisfactory of such insurance coverage.
     12.2 Survival. The provisions of Articles 7, 9, 10, 11 and 12 and those
provisions of this Agreement dealing with rights and obligations after
termination of this Agreement shall survive termination of this Agreement to the
extent necessary to give effect to such provisions.

29



--------------------------------------------------------------------------------



 



     12.3 Independent Contractor Status; No Joint Venture or Partnership.
Neither Party shall have any authority to obligate the other in any respect or
to hold itself out as having any such authority. All personnel of Manufacturer
shall be solely employees of Manufacturer and shall not represent themselves as
employees of Distributor, and all personnel of Distributor shall be solely
employees of Distributor and shall not represent themselves as employees of
Manufacturer. Nothing herein shall be deemed to create a partnership or joint
venture between the Parties.
     12.4 Binding Effect; Benefits; Assignment.
               (a) This Agreement shall inure to the benefit of and be binding
upon the Parties hereto and their respective permitted successors and assigns.
Nothing contained herein shall give to any other person any benefit or any legal
or equitable right, remedy or claim.
               (b) This Agreement shall not be assignable by Distributor without
the prior written consent of Manufacturer, except that, subject to
Section 10.2(c), Distributor shall be permitted to assign this Agreement without
the prior written consent of Manufacturer to a Person acquiring all or
substantially all of Distributor’s assets or voting stock. Such assignment shall
be subject to the assignee agreeing in writing to assume the benefits and
obligations of this Agreement. Distributor shall provide Manufacturer prompt
notice of any such sale, or other Change of Control, of Distributor promptly
following consummation thereof.
               (c) This Agreement shall not be assignable by Manufacturer
without the prior written consent of Distributor, except that Manufacturer shall
be permitted to assign this Agreement without the prior written consent of
Distributor to a Person acquiring all or substantially all of Manufacturer’s
assets or voting stock or to a Person purchasing the NDA with respect to a
Branded Product. Such assignment shall be subject to the assignee agreeing in
writing to assume the benefits and obligations of this Agreement. Manufacturer
shall provide Distributor prompt notice of any such sale, or other Change of
Control, of Manufacturer promptly following consummation thereof.
     12.5 Entire Agreement; Amendments. This Agreement, including all Exhibits,
and the [***] and the Quality Agreement constitute the entire agreement between
the Parties with respect to the subject matter of this Agreement and all prior
agreements, understandings, promises and representations, whether written or
oral, with respect thereto are superseded hereby. Each of the Parties
acknowledges that in deciding to enter into this Agreement and to consummate the
transaction contemplated hereby none of them has relied upon any statements or
representations, written or oral, other than those explicitly set forth herein
or therein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties hereto unless reduced to writing and
signed by the respective authorized officers of the Parties.
     12.6 Severability. In the event that any provision of this Agreement would
be held in any jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

30



--------------------------------------------------------------------------------



 



such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn while maintaining the intent of the
Parties, so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
     12.7 Remedies. Unless otherwise expressly provided, all remedies hereunder
are cumulative, and in addition to any other remedies provided for by law and
may, to the extent permitted by law, be exercised concurrently or separately,
and the exercise of any one remedy shall not be deemed to be an election of such
remedy or to preclude the exercise of any other remedy.
     12.8 Notices. Any notice, request, consent or communication (collectively,
a “Notice”) under this Agreement shall be effective if it is in writing and
(i) personally delivered, (ii) sent by certified or registered mail, postage
prepaid, return receipt requested, (iii) sent by an internationally recognized
overnight delivery service, with delivery confirmed, or (iv) sent by facsimile,
with receipt confirmed and hard copy delivered by regular mail; addressed as set
forth in this Section 12.8 or to such other address as shall be furnished by
either Party hereto to the other Party hereto. A Notice shall be deemed to have
been given as of (i) the date when personally delivered, (ii) seven (7) business
days after being deposited with the United States Postal Service, certified or
registered mail, properly addressed, return receipt requested, postage prepaid,
(iii) two business days after being delivered to said overnight delivery service
properly addressed, or (iv) immediately upon receiving confirmation of receipt
of the facsimile, as the case may be. All Notices shall specifically state:
(i) the provision (or provisions) of this Agreement with respect to which such
Notice is given, and (ii) the relevant time period, if any, in which the Party
receiving the Notice must respond.
     If to Manufacturer:
Santarus, Inc.
3721 Valley Centre Drive, Suite 400
San Diego, CA 92130
Attn: Gerald T. Proehl, President and CEO
Fax: (858) 314-5701
With a copy to:
Santarus, Inc.
3721 Valley Centre Drive, Suite 400
San Diego, CA 92130
Attn: Legal Affairs Department
Fax: (858) 314-5702
     If to Distributor:
Prasco, LLC
6125 Commerce Court

31



--------------------------------------------------------------------------------



 



Mason, OH 45040
Attn: E. Thomas Arington, Chairman and CEO
Fax: (513) 204-1120
With a copy to:
Glenn S. Vraniak
Senior Vice President, CFO
Prasco, LLC
6125 Commerce Court
Mason, Ohio 45040
Fax: (513) 204-1120
     12.9 Waivers. The failure of either Party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party. The observance of any
provision of this Agreement may be waived (either generally or in any particular
instance) only with the written consent of the waiving Party.
     12.10 Counterparts. This Agreement may be executed in any number of
counterparts, and execution by each of the Parties of any one of such
counterparts will constitute due execution of this Agreement. Each such
counterpart hereof shall be deemed to be an original instrument, and all such
counterparts together shall constitute but one agreement.
     12.11 Headings. The article and section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
     12.12 Construction. The Parties expressly agree that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting Party shall not be applied in the construction or interpretation of
this Agreement.
     12.13 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.
[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Distributor and Manufacturer intending legally to be
bound hereby have caused this Agreement to be duly executed as of the date first
above written.

                  SANTARUS, INC.    
 
           
 
  By:   /s/ Gerald T. Proehl    
 
           
 
  Name:   Gerald T. Proehl    
 
  Title:   President and CEO    
 
                PRASCO, LLC    
 
           
 
  By:   /s/ E. Thomas Arington    
 
           
 
  Name:   E. Thomas Arington    
 
  Title:   Chairman and CEO    

 